           Case 2:19-cv-00559-JAM-KJN Document 46 Filed 04/01/21 Page 1 of 3



1    POLLOCK COHEN LLP
     Christopher K. Leung, CA Bar No. 210325
2    Adam Pollock (pro hac vice)
     201 Spear Street, Suite 1100
3    San Francisco, CA 94105
     Tel: (415) 825-8500
4    Email: Adam@PollockCohen.com
     LAW OFFICE OF JEREMY L. FRIEDMAN
5    Jeremy L. Friedman, CA Bar No. 142659
     2801 Sylhowe Road
6    Oakland, CA 94610
     Tel: (510) 530-9060
     Email: jlfried@comcast.net
7
     Attorneys for Plaintiff-Relator Jeffrey Mazik
8

9                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES et al. ex rel.
     JEFFREY MAZIK,
12                                                   2:19-CV-0559 JAM KJN
           Plaintiffs,
13                                                   REQUEST TO SEAL DOCUMENT
                  v.
14
     KAISER PERMANENTE, INC., KAISER
15   FOUNDATION HEALTH PLAN, INC.,
     and EASTERSEALS, INC.
16
           Defendants.
17

18
           Pursuant to E.D. Cal. L.R. 141, relator Jeffrey Mazik hereby requests that the
19   Court permit the filing of a document under seal: Relator’s First Amended Qui Tam

20   Complaint. Relator seeks to file the amended complaint consisting of 54 pages under

21   seal to give the United States an opportunity to review and/or investigate the amended
     pleading for purposes of potential intervention. He requests that, unless otherwise
22
     permitted by the Court, the amended pleading remain under seal for a period of 60 days
23

24

                                                 1
           Case 2:19-cv-00559-JAM-KJN Document 46 Filed 04/01/21 Page 2 of 3



1    and shall expire thereafter unless a further request to extend the stay is made before

2    the expiration.
               Pursuant to the express requirements of the False Claims Act, Relator filed his
3
     initial qui tam complaint against Defendants under seal on April 1, 2019. ECF 1.; see 31
4
     U.S.C. § 3170(b)(2). It is Relator’s present counsel’s understanding that the seal was
5
     thereafter extended until the government parties filed notices of their declination to
6    intervene in this case in July 2020. ECF nos. 18, 19. The Court then lifted the seal. ECF

7    no. 20.

               Subsequent to the lifting of the seal, relator Mazik retained new counsel to
8
     represent him in this qui tam action, and served the initial complaint on defendant
9
     Kaiser Permanente. ECF no. 40. Upon completing their initial investigation, Mazik’s
10
     new counsel determined to revise and supplement the initial pleading and file an
11   amended complaint. Although core operative facts are shared between the two

12   pleadings, Relator’s counsel determined that the best course is to file the amended

     complaint under seal to allow a new initial look by the government.
13
               The False Claims Act requires filing of initial complaints under seal in large part
14
     so that the government can conduct an investigation into named defendants and
15
     alleged misconduct in confidence. In that process, the government may choose to
16   disclose relator’s allegations to the targeted defendants as best fits its investigations.

17   Although the fact of the filing of an amended complaint is necessarily disclosed to

     Defendants through this motion, the sealing order would allow the government a period
18
     of time to investigate the amended complaint and to make an informed decision about
19
     whether to intervene in the action in light of the information presented.
20
               Relator requests that the amended complaint remain under seal for a period of
21   60 days. He suggests that the seal expire automatically after 60 days, unless any party

22   files a request to extend the seal on or before the 60th day. He asks that the seal
     preclude all Defendants and the public from having access to the amended complaint
23
     until the seal is modified by the Court, lifted, or partially lifted.
24

                                                    2
           Case 2:19-cv-00559-JAM-KJN Document 46 Filed 04/01/21 Page 3 of 3



1           Relator has served the notice of request to seal documents, this request, and the

2    proposed order on counsel for the United States, California, and defendant Kaiser
     Permanente. In light of the express terms of the False Claims Act requiring sealed
3
     filing of initial complaints, as well as the purpose of the requested sealing, Relator has
4
     not yet served the amended complaint on Defendants.
5

6                                         CONCLUSION

7           For the foregoing reasons, Relator requests that the Court order the sealed filing

     of the First Amended Qui Tam Complaint, that defendants and the public not yet have
8
     access to sealed filing, and that the seal remain in place for a period of 60 days, unless
9
     the seal is modified by the Court or any party requests an extension of the seal.
10

11
      Dated: March 31, 2021       Respectfully submitted,
12
                                  POLLOCK COHEN LLP
13                                LAW OFFICE OF JEREMY L. FRIEDMAN

14                                /s/ Jeremy L. Friedman
                                  Jeremy L. Friedman
15
                                  Counsel for Plaintiff-Relator Jeffrey Mazik
16

17

18

19

20

21

22

23

24

                                                  3
